Ali v City of New York (2017 NY Slip Op 06420)





Ali v City of New York


2017 NY Slip Op 06420


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2016-02284
 (Index No. 24516/07)

[*1]Ali Saleh Moshad Ali, et al., appellants,
vCity of New York, respondent.


Levine & Gilbert, New York, NY (Harvey A. Levine of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York, NY (Susan P. Greenberg and Qian Julie Wang of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for false imprisonment, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Ash, J.), dated January 4, 2016, which granted the defendant's oral application to dismiss the complaint for failure to prosecute.
ORDERED that the appeal is dismissed, with costs.
In an order dated January 4, 2016, the Supreme Court granted the defendant's oral application to dismiss the complaint for failure to prosecute. The order is not appealable as of right, as it did not decide a motion made on notice (see CPLR 5701[a][2]), and under the particular circumstances of this case, we decline to grant leave to appeal. Accordingly, we dismiss the appeal.
RIVERA, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.

2016-02284	DECISION & ORDER ON MOTION
Ali Saleh Moshad Ali, et al., appellants,
v City of New York, respondent.
(Index No. 24516/07)

Motion by the respondent, inter alia, to dismiss an appeal from an order of the Supreme Court, Kings County, dated January 4, 2016, on the ground that the order was entered on the appellants' default or consent. By decision and order on motion of this Court dated August 15, [*2]2016, that branch of the motion which is to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal is denied as academic in light of our determination on the appeal (see Ali v City of New York, ___ AD3d ___).
RIVERA, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court